Citation Nr: 1707902	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  The record was left open for 60 days for the submission of additional evidence, which included a statement in support from the Veteran's sister.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  She contends that her current obstructive sleep apnea had its onset during service.  The Board finds that additional development is warranted.

Initially, the Board notes the Veteran underwent a July 2008 sleep study.  The examiner diagnosed the Veteran with obstructive sleep apnea.

While the Veteran's service treatment records are negative for a diagnosis of sleep apnea, there are records documenting sleep impairment, including insomnia.  During an October 1992 examination, the Veteran reported that she had not slept well in two years.  The examiner diagnosed the Veteran with insomnia related to her major depression which is currently service connected.  The Board notes a March 1993 record indicated the Veteran was going to be referred to a sleep laboratory to rule out sleep apnea.  However, a sleep study was not performed in service.

The Board notes that following service, the record shows a "sleep study addendum" was obtained in June 1997.  The examiner indicated the Veteran's history is consistent with psychological insomnia and he also diagnosed her with primary snoring.  Additionally, an October 2001 neurology consultation was performed in which the examiner noted a sleep study was done five years previously and was normal, without evidence of sleep apnea.

The Board notes the Veteran was afforded an August 2011 VA examination in which the examiner indicated the current diagnosis of obstructive sleep apnea was not caused by her service-connected insomnia.  He noted that sleep apnea is a sleep disorder that involves cessation or significantly decreased airflow in the presence of breathing efforts.  He stated it is characterized by recurrent episodes of upper airway collapse during sleep and these episodes are usually associated with low oxygen levels.  In contrast, he indicated insomnia is defined as repeated difficulty with initiation, maintenance, and quality of sleep that occurs despite adequate time and opportunity for sleep.  The examiner further stated that insomnia and sleep apnea are distinctive and unrelated to each other, although they both fall under the category of sleep disorders.  He noted there had been no causal effect between the two conditions.

Thereafter, the Veteran was afforded an October 2016 Board hearing in which she testified that her sleep apnea began during service.  She stated that she would have undergone a sleep study during service but was unable to, due to multiple family issues.  The Veteran reported that following service, she did have a sleep study performed in 1995 and that the results support that she suffered from sleep apnea.  She indicated the study was from a medical clinic and that she requested a copy of the study; however, she could not locate it for submission.

Additionally, a statement from the Veteran's sister was submitted in October 2016.  She stated that she was always close to her sister (the Veteran) during her more than twenty year military career.  She noted during that time, she witnessed the Veteran's sleeping problems, including being awake all night, feeling fatigued and tired, as well as snoring loudly and awaking abruptly.  She further stated that while the Veteran did not have the chance to undergo an in-service sleep study, she believes the Veteran had sleep apnea while on active duty.

Therefore, a remand is required so VA may attempt to obtain the 1995 sleep study which the Veteran referenced during the October 2016 hearing.  Further, an addendum opinion should be obtained.  Although the prior examiner provided a thorough opinion in August 2011, additional relevant evidence has been obtained since that time.  Thus, an additional VA opinion is warranted to determine the onset or etiology of her sleep apnea.

In light of the remand, any outstanding VA treatment records must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from September 2016.

2.  Undertake appropriate action to obtain the 1995 sleep study referenced by the Veteran in the October 2016 Board hearing, including requesting the Veteran to complete a related release form to allow VA to request this record on her behalf.  If the Veteran provides such a release form, request the record.

Also, contact the Veteran and her representative and request that she submit the 1995 sleep study, if it is located.  Notify the Veteran that she may submit this and any other relevant records in support of her claim, including any records from immediately after her June 1994 separation from service.

All records and/or responses received should be associated with the record.

3.  After the above development, obtain an addendum medical opinion from an appropriate medical professional related to the Veteran's sleep apnea.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current sleep apnea had its onset during, or is otherwise related to service.

In rendering the requested opinion, the examiner must consider all pertinent lay and medical evidence, including that summarized above and any additional evidence obtained by VA subsequent to this remand.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

